Title: To George Washington from Major General John Sullivan, 5 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Head Qrs Providence 5th 78 Septr
          
          Since my last, Two N. Hampshire Volunteers (who were capturd in Rhode Island &
            since exchangd) have brought out a Newport Gazette containing the following
            Intelligence—“That Sir Harry Clinton with the Troops arrivd there on Tuesday last
            & saild again on the 2d Instant[”]—I have it
            likewise from General Cornell who is station’d at Tiverton, that the British Fleet had
            saild passd Newport & were turning Seconnet Point, steering eastwards—Their
            destination not known—General Clinton from every Account is on board—I have the honor to
            be with great Respect, Yr Excellencys Most obedient & hble sert
          
            Jno. Sullivan
          
          
            P.S: Those Gentlemen Volunteers likewise assure me, that one hundred and Six
              Waggons were brought into Newport after the action, With the wounded. that the
              smallest Number killd (by their own Accounts) were three hundred (that including both
              their Loss amounted to 1000 or 1500[)]—J.S.
          
        